﻿
The forty-third session of the General Assembly gives the Republic of Rwanda the happy opportunity to join with other nations as a faithful participant in this annual meeting of international diplomacy, to evaluate, in an open, constructive and sincere dialogue, the problems facing the world as they pertain to the mission assigned to this great family of the United Nations.
The annual session of the General Assembly follows the time-honoured tradition in the life of the world community established by the 51 founding Members of the United Nations when they paved the way for us to maintain international peace and security for the common development of all mankind through international co-operation.
The Republic of Rwanda finds in this Assembly the ideal institutional framework in which to proclaim regularly and solemnly its unshakeable faith in the noble objectives of the United Nations Charter - the reign of peace, concord, freedom and progress for all peoples the world over. From this lofty rostrum, Rwanda joins with the nations that have preceded it in paying a solemn tribute to the United Nations, whose commitment to the maintenance and development of peace has been successful despite the many obstacles it has encountered.
That commitment, whose ultimate objective is improvement of the lot of humankind on the basis of multiple interdependence, complementarity and peaceful coexistence among nations, has met with economic and political obstacles in international relations.
In economic terms, international relations have revealed a grim picture of the continuing crisis in raw materials, part of the recession in the world economy, whereby the third world and especially Africa face increasingly alarming situations that compromise the execution of development projects and thus harm peoples languishing in ever-growing poverty.
Low commodity prices, reflecting the trade depreciation in raw materials, have harmed the economies of the developing countries, and are an aspect of this essentially structural crisis inasmuch as they result from the machinery currently governing international economic relations, which are characterized by, among other things, instability in financial markets and the over-indebtedness of the third world. 
The gap which continues to widen between developing countries and developed countries justifies the calls for the establishment of a new, mote just, international economic order meeting the aspirations of the peoples of the third world who wish to take up the many challenges of underdevelopment.
Because of the crisis which continues to undermine the world economy, three quartets of mankind finds itself faced with three major obstacles preventing the acceleration of developments the external vulnerability of marginal economies, the continuing trend towards imbalance in foreign trade and the chronic shortfall in savings to meet increasing investment needs.
Among the challenges before the international community, the ravages caused by the seemingly organized anarchy in world markets, the fluctuations in raw material prices in favour of consumers and the consequent and continuing deterioration of the terms of trade, and protectionism by the industrialized countries in the face of disarray as a result of third world over-indebtedness - all tell the flaws in the current international economic system. 
The heavy external-debt burden and the growing dependency of the third world on the industrialized world are of special significance in Africa, for they threaten peoples who are victims of the vicious circle of dire poverty because of a lack of structural reform in the world economy.
Rwanda deplores this international economic situation, marked as it is, by worsening stagnation year by year to the detriment of the peoples of the third world, which are victims of decreasing economic growth, deficits and food shortages, constituting a tragedy for the African continent, which is haunted by the spectre of constant hunger owing, in particular, to unpredictable climatic changes. In order to limit the scope and the seriousness of the problems arising from structural imbalances in international economic relations - a disorder which is compounded by the various natural disasters that add to the third world's misfortunes - the industrialized countries should adopt new strategies to hasten the dawning of a new international economic order by reducing the gap which is growing between them and the developing countries.
Thanks to the prestigious framework that is the United Nations and its specialized agencies, the world community has continued to record the grievances of the developing countries as they decry the injustice and other ills of the international economic system and plead for its restructuring so that international relations might be guided by the principles of equity, solidarity, complementarity and open and active co-operation for the harmonious progress of all mankind.
In this connection we must observe that the many appeals of the developing countries have not been sufficiently heeded by our partners in the industrialized countries, as is shown by the latter's lack of deep commitment to the goals fixed for recovery in the economic growth of the third world.
Hence, the goals set in the International Development Strategy for the three United Nations Development Decades, the Substantial New Programme of Action for the 1980s for the Least Developed Countries, the Vienna Programme of Action on Science and Technology for Development, the Plan of Action for the Promotion and Implementation of Technical Co-operation between Developing Countries and the Fund for Land-locked Countries have not been reached. 
It is to be hoped that the United Nations Programme of Action for African Economic Recovery and Development 1986-1990 will not meet the same fate owing to lack of financial contributions commensurate with the commitments entered into by the developed countries and the international community during the special session of the United Nations General Assembly on the critical economic situation in Africa.
The Rwanda's Republic firmly believes that global negotiations on international economic co-operation for development remain the appropriate framework for promoting a new international economic order.
In this context, one must look to the adoption of a new international development strategy for the Fourth United Nations Development Decade and on the holding in Paris in 1990 of the second United Nations Conference on the Least Developed Countries and hope that there will be renewed impetus in international co-operation for development.
A number of third world States have been disappointed by the latitude of the rich countries in regard to the imbalances in international economic relations, especially in production, investment and trade - a continuing situation which is undermining the efforts at s el f-development of the poor countries with limited resources.
Among these disadvantaged countries, those which, like Rwanda, ate on the list of less developed countries - deserve special attention and even more active support, in order to help them reduce their specific constraints and development problems. While praising the international community’s gesture in recognizing the need for making special assistance efforts for their benefit, Rwanda's optimism is tempered in the face of the meagre results of the Substantial Programme of Action adopted during the Conference held in Paris in September 1981 under United Nations auspices.
The African continent is still where problems of underdevelopment arise in anguishing terms and where the economic prospects for most of the countries classified by the United Nations as least developed are still grim, especially for those which, like Rwanda, are faced with various structural handicaps exacerbated by a number of situational factors.
Hence it can easily be seen that, when speaking of economic and financial issues, the problem of external debt is of the greatest importance in Africa, where it is a serious threat to Africa's own efforts at self-development.
Whereas creditors believe that the debt problem should be solved on a case-by-case basis on a bilateral framework, the African countries take the view that the solution should be found through shared responsibility within the framework of an international conference, as endorsed by the third special summit of the Organization of African Unity, held in Addis Ababa in November-December 1987, on Africa's external debt.
The Rwanda's Republic regrets that the idea of convening an international conference on Africa's external debt, as well as the idea of holding a world conference on monetary and financial problems, have not yet enjoyed consensus between the developed industrialized countries and the developing countries especially within the United Nations, where there is nevertheless wide consensus on the principle of promoting international economic co-operation on the external debt.
On the basis of the pragmatism that characterized the seventh session of the United Nations Conference on Trade and Development, held in Geneva in July 1987, we hope that the realism which also characterized that session will breathe new life into the North-South dialogue, from the standpoint of the commitments made to improve the situation of the poorest countries, whose external debt is, sadly, a bottle-neck in the development process. 
Among the problems that continue to concern the international community is, most assuredly, the problem of protectionism in world trade, which is doing well in spite of the economic crisis, having increased by 4 per cent in volume in the past year. Nevertheless, we regret to note that the major multilateral negotiations that began more than a year ago in Geneva, at the initiative of the General Agreement on Tariffs and Trade (GATT), have taken place in an atmosphere of confrontation. On the one hand the resurgence of economic nationalism in some of the rich countries has exacerbated the rivalries among the major industrialized countries, while on the other hand developing countries are still struggling for improved access to the market of the industrialized countries.
The third world expects from these new international trade negotiations, first, the elimination of all the protectionist measures that block their exports, especially of manufactured and semi-finished goods. The developing countries then hope to send their agricultural exports and their food products to the many markets that are still closed to them. The primary objective of these negotiations is to draw up rules for more equitable world trade for the year 2000, in response to the concerns of Africa and many industrialized countries, which fully appreciate the interdependence of the economies of the North and of the South.
Outside the framework of the North-South dialogue, the Republic of Rwanda attaches great importance to the ideals of the Movement of Non-Aligned Countries and the Organization of African Unity (OAU), we are in favour of promoting and strengthening horizontal co-operation between developing countries as a formula that will help to solve problems of underdevelopment.
The South-South dialogue is clearly reflected in the Lagos Plan of Action and Final Act, adopted in April 1980 by the OAU, with a view to promoting the gradual socio-economic integration of the continent and ensuring its food self-sufficiency and collective self-reliance. In the same context, Rwanda continues to develop relations of friendship and co-operation with other countries in the third world, both bilaterally and multilaterally. Formulas for vertical and horizontal co-operation are all the more necessary because, over the years, the number of African countries faced with the tragic effects of the raw materials crisis, over-indebtedness and climatic disasters has been increasing. Far from giving in to pessimism, Rwanda remains convinced that the efforts and initiatives aimed at promoting effective solidarity in the international community with make it possible to limit the damage caused by the world economic crisis by offering the third-world countries the necessary means to emerge from the rut of underdevelopment.
The Republic of Rwanda firmly believes that world co-operation regarding agro-food strategy is necessary to foster appropriate programmes of action likely to enable countries faced with climatic changes and agricultural production deficits gradually to achieve food self-sufficiency.
Strengthened by this conviction, which at the same time is an expression of hope, I express again from this rostrum, on behalf of the people and Government of Rwanda participating in the national revolutionary movement for development the most earnest and sincere thanks to all our partners, friendly countries and international bodies that have been supporting our country and continue to assist it in its tireless development efforts.
The international community, in addition to the socio-economic challenges that I have just described, is still faced at the political level with crises and areas of tension that encourage a climate of insecurity in the world. Following the violation of the principle of the equality of rights of peoples and of their right to self-determination, the world community is suffering from the escalation of violence in various regions of the world where the principle of respect for the national sovereignty and territorial integrity of States has sometimes been infringed. The Government of Rwanda notes with bitterness that these tensions and conflicts, which threaten international peace and security stem from divergent interests or the determination of oppressed peoples to break the chains of colonialism, neo-colonialism and every other form of disregard of the right to freedom and independence.
In the light of the ills in some parts of the world where the cycle of violence seems to have established itself, Rwanda believes that the fate of these peoples cannot be a matter of indifference to countries that proclaim their dedication to the ideals of our Organization, whose sublime universal mission is to foster, through international peace, security and co-operation, the full development of the dignity of the human person.
It is in this context that the Government of Rwanda follows very closely the initiatives aimed at promoting a policy of detente in southern Africa, putting an end to the Iran-Iraq conflict, seeking an appropriate, just and equitable solution to the question of Western Sahara, and fostering the gradual, smooth withdrawal of foreign troops from Afghanistan and Kampuchea, not to mention other efforts to put an end to the violence that seriously compromises the development of certain suffering societies in the third world.
Aside from these prospects of peace, Rwanda also welcomes the initiatives relating to disarmament for the benefit of development, as evidenced, in particular, by the conclusion of the International Conference on the Relationship between Disarmament and Development and the results of the third special session of the General Assembly on disarmament.
Reason would seem to be triumphing in southern Africa, where the intransigent arrogance of the proponents of the policy of apartheid continues to disgust those nations which, cherishing peace, justice and freedom, remain convinced that the Namibian people must press their right to self-determination until final victory and that the South African people must struggle to achieve true democracy - a starting point for the development of the front-line countries, which are victims of the destabilizing acts of aggression of the Pretoria regime.
Without either underestimating or overestimating the negotiations begun five months ago in London, which have since given rise to another series of talks, the Republic of Rwanda is following with some relief developments in these quadripartite meetings aimed at finding a way out of the conflicts in southern Africa. The history of international relations in our time will record that the countries taking part in these talks have for the first time achieved a new breakthrough towards a return to peace in this suffering region of the African continent.
The racist, minority South African regime, which has been flying in the face of international morality and ethics, should speed up its reconciliation with the international community by letting the Namibian people gain independence, by destroying its odious system of apartheid, and by allowing those front-line States that are prey to its policy of aggression and destabilization to live in peace. 
We express the hope that the quadripartite meetings already referred to will not turn out to be just a sham dialogue likely to compromise implementation of the United Nations process set forth in Security Council resolution 435 (1978) for Namibia's accession to independence.
In expressing this hope we also express our fear that any backsliding might halt the dialogue that has just begun, making it possible for South Africa to use dilatory manoeuvres to perpetuate its minority regime, anachronistic racism and illegal occupation of Namibia, which is waging a liberation struggle under the banner of the South West Africa People's Organization (SWAPO) .
Coming to another African issue, the question of the Western Sahara cannot leave proponents of peace indifferent, with the Saharan people striving to win recognition of its right to self-determination, a universal right enshrined in international ethics.
In the context of the new Maghreb dynamic, the Republic of Rwanda puts its hope in direct dialogue between the protagonists in this conflict and in the organization of a referendum in accordance with the spirit of the relevant resolutions of the United Nations and of the Organization of African Unity (OAU).
As regards the eastern Horn of Africa, the delegation of the Republic of Rwanda salutes the initiatives of peace and detente that have recently heartened international public opinion, after the fraternal dialogue which fostered a resumption of diplomatic relations and an exchange of prisoners between Ethiopia and Somalia. That dialogue should give rise to a strategy that might unleash the dynamics of lasting peace and stability based on the principles of non-interference in the internal affairs of other States, respect for their sovereignty and territorial integrity, the inviolability of borders inherited from the colonial period, and the peaceful settlement of disputes.
While we deplore those drawbacks that have weighed heavily on the climate of security in the world and denounce the enemies of development in Africa, we must observe that that continent is not the only place where there has been conflict and tension.
To be sure, the efforts for peace and development have been held back by overt or covert conflicts that have broken out or continued in other parts of the world. So it is that in the Middle East the martyrdom of the Palestinian people, which is at the heart of the Israeli-Arab conflict, and the Iran-Iraq conflict have been sowing destruction and massive killings of frightening proportions, replacing the rule of law with the concept "might makes right".
In solidarity with the Palestinian people, Rwanda remains convinced that a just and lasting settlement of the Middle East problem requires recognition of and respect for the inalienable right of the Palestinian people to a homeland and free exercise of its rights under the aegis of its sole legitimate representative, the Palestine Liberation Organization (PLO), as well as the total and unconditional withdrawal of Israel from all Arab territories occupied by force since 1967.
We deplore that on the eve of the twenty-first century the Iran-Iraq conflict has taken on the attributes of a war of extermination despite United Nations mediation efforts and efforts made by the Non-Aligned Movement and the Organization of the Islamic Conference, which have spared no effort to convince the two warring parties that they should take the path of open negotiation to put an end to the massive killings which recall the tragic statistics of the last world conflict. 
The delegation of Rwanda expresses the hope that Iran and Iraq will now avail themselves of the opportunity offered by the winds of detente now blowing in international relations, and respond favourably to the constant appeals of the international community, urging them to return to concord and development in their region, so sorely tried by hatred, devastating strife and so many other horrors.
In South-East Asia, Rwanda observes with sorrow that a climate of peace and security is still being prevented by the trials of the Cambodian people following after the incursions of foreign forces into a political crisis that has become a bloody ideological struggle of which many have fallen victims and that has caused so many to become refugees.
We should here express our appreciation for and encourage the atmosphere of detente surrounding the various talks that have begun between the parties concerned since the end of 1987. May this glimmer of hope enable the Cambodian people to find a solution to the tragedy imposed upon it.
Our Organization acknowledges that divided countries have the right to seek the ways and means to regain their unity through constructive dialogue free from outside interference and pressure. It is in this spirit that the Republic of Rwanda salutes and supports efforts to promote the peaceful and independent reunification of the Korean nation.
In this context, still referring to the basic principles of the Charter of our Organization, Rwanda continues to hail and encourage initiatives to promote the normalization of relations between the Federal Republic of Germany and the German Democratic Republic to meet the legitimate and profound desire of the German people to regain its national unity.
Furthermore, the Republic of Rwanda encourages the continuation of direct negotiations, under the auspices of the United Nations Secretary-General, on the question of Cyprus, a solution to which should be found through implementation of principles enshrining respect for the sovereignty and territorial integrity of States.
Humankind, which still remembers the massive killings of the last two world wars, the many victims of regional conflicts, the division of the world into spheres of influence, and the unbridled contest in the most destructive weaponry's throughout the twentieth century, seems to be asking our Organization to help make the twenty-first century one of disarmament and development, so as to exorcise the spectre of apocalypse.
In applying the principles that govern our great United Nations family, principles in keeping with the wishes and aspirations of the international community it is high time that the savings achieved through the disarmament programmes of industrialized countries were recycled for development projects in the third world, especially for the poorest nations which make up the group of least developed countries.
The delegation of Rwanda wishes to avail itself of the opportunity provided by the current World Cultural Development Decade to express its desire that a new pacifist ethic will guide international relations and that man's creative genius will not devour human, technical and scientific material and financial resources for the production of ever more sophisticated weaponry, in a vicious circle of competition but will, rather, he devoted to solving the tragic problems of underdevelopment. 
Most surely such a change in thinking would be reflected in some industrial change, in turn involving a cultural revolution of mankind, whose future would no longer be darkened by the excesses of the military-industrial complex, but rather reassured by the significant and positive factor of a recycling of capital from disarmament to the economic recovery of the third world, especially in the current situation of constant world economic crisis.
After describing the concerns which the Republic of Rwanda shares with all countries devoted to peace, freedom, equality, justice and progress, concerns which pertain to the world economic crisis in general and to the economic crisis of the third world in particular, where many political tensions are developing, I should like, as other speakers before me at this rostrum have done, to convey to Mr. Dante Caputo of Argentina, on behalf of the delegation of Rwanda, its most earnest and sincere congratulations both to him personally and to the officers who have been elected along with him to guide the work of the current session of the General Assembly.
May I also pay a tribute to his predecessor, Mr. Peter Florin of the German Democratic Republic, who presided with such competence and dignity over the work of the forty-second session of the General Assembly of the United Nations.
In conveying to Mr. Caputo our most earnest and warm congratulations, I should like also to emphasize our conviction that his sound and prestigious experience, together with his outstanding Qualities, will help to ensure the success of the work of the Assembly under his guidance.
In the same vein, the Secretary-General, Mr. Javier Pérez de Cuellar, is also deserving of the warmest congratulations, which I should like to convey to him on behalf of the Rwandan Government, since we greatly appreciate the outstanding qualities he has constantly shown in carrying out his noble and difficult tasks so that our Organization may always work for peace, solidarity and complementarity among nations.
The Republic of Rwanda would like most particularly to pay a tribute to the Secretary-General for his patient and persevering efforts, which are increasingly hearing fruit in a climate of détente and constructive negotiations designed to put an end to conflicts in all parts of the globe.
Permit me also to mention, as a guarantee of the success of the work of this session of the General Assembly, the determination of each and every Member State to work for the principles of peace, security, freedom, justice and progress, with a view to a new world order offering the third world, the opportunity of escape from the vicious circle of underdevelopment, while benefiting from a definite reduction in the hotbeds of tension to which it is often exposed.
In this spirit, the Republic of Rwanda would like here to reiterate most solemnly from this prestigious rostrum its commitment, deriving from its membership in our Organization, to the principles which are the best guide for a planet seeking peace, security, co-operation and prosperity for the well-being of all mankind.
